Citation Nr: 0733007	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1968 to April 1970.  He was wounded in action 
in Vietnam.  The veteran died in December 2005.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware. 

In the April 2006 rating decision, service connection was 
denied for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310.  The appellant perfected an 
appeal of that denial in December 2006 with the submission of 
the appellant's substantive appeal (VA Form 9).

In August 2007, the appellant testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.


FINDINGS OF FACT

1.  The veteran died in December 2005.  The death certificate 
lists the immediate cause of death as complications of blunt 
force head trauma, with acute and chronic ethanol abuse as 
contributing to the cause of death.  

2.  At the time of his death, the veteran was service 
connected for fractured left tibia and fibula, with 
osteoarthritis of the medial compartment of the left knee; 
fractured left calcaneus; residuals of shrapnel wounds of the 
left thigh; and other shrapnel wound scars.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's fatal injuries were not as 
least as likely the result of his service-connected leg 
disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran's service-connected left leg disabilities caused him 
to fall and sustain fatal head injuries.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After careful review, and for reasons expressed immediately 
below, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal.

The appellant was informed in a January 2006 VCAA letter that 
to establish entitlement to service connected death pension, 
the evidence must establish that "a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began during service."  
See January 2006 VCAA letter, page 1.

The appellant was informed in that VCAA letter that VA would 
obtain records such as those held by Federal agencies, 
including service records and VA medical records, and that VA 
would assist in obtaining a medical opinion if it was deemed 
necessary to substantiate her claim.

The appellant was further informed in the January 2006 letter 
that VA would, on the appellant's behalf, attempt to obtain 
relevant records not held by a Federal agency, to include 
employment records and private medical records, so long as 
she provided sufficient information and permission to allow 
VA to obtain them.

In the January 2006 VCAA letter, the appellant was informed 
that if she had any other evidence or information she thought 
would support her claim to please let VA know.  The appellant 
was essentially asked to "give us everything you've got," 
in compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, regarding cause of death, the first two 
elements, (1) veteran status and (2) the veteran's death are 
not at issue.  The appellant's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service connected disability 
and the cause of death.  As explained above, the appellant 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to that crucial element.

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the appellant's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Moreover, degree of 
disability obviously does not apply in a cause of death 
claim.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
and records of private medical treatment, which will be 
discussed below.  Importantly, the appellant has not 
requested that any other records be obtained, nor has she or 
her representative claimed that any other records exist which 
may bear on the issue at hand.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  Particularly, the Board notes that the appellant had 
a Board hearing in August 2007.

The Board will therefore proceed to a decision on the merits.

Relevant law and regulations

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).

Analysis

The facts in this case are not in substantial dispute.  The 
veteran died in December 2005.  The death certificate lists 
the immediate cause of death as complications of blunt force 
head trauma, with acute and chronic ethanol abuse as 
contributing to the cause of death.  

As was noted in the Introduction, the veteran sustained 
multiple wounds, principally to his left lower extremity, in 
Vietnam.  At the time of his death, the veteran was service 
connected for fractured left tibia and fibula, with 
osteoarthritis of the medial compartment of the left knee; 
fractured left calcaneus; and residuals of shrapnel wounds of 
the left thigh; as well as other shrapnel wound scars.  The 
appellant contends that the veteran's service-connected left 
leg disabilities caused the veteran to fall and sustain fatal 
head injuries. 

In order to establish entitlement to service connection for 
cause of death, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).  It is obvious that the first two elements 
have been met.  The Board's discussion will therefore focus 
on the third element, medical nexus between the veteran's 
service-connected left leg disabilities and his death.

There was no witness to the veteran's fatal fall down a 
flight of stairs.  In denying the claim, the RO in essence 
relied upon a hospital emergency room report which noted that 
the veteran had been drinking all day before the fall and 
that his blood alcohol level was .361.  [VA Manual M21-1, 
Part IV,  11.04(c)(2) indicates that a laboratory test 
showing a blood alcohol level of .100 or more creates a 
presumption of intoxication.]   The appellant, although 
acknowledging the veteran's alcoholism as well as the fact 
that he had been drinking heavily before the fatal fall,  has 
noted the veteran's past history of an unstable left knee 
with falls, and contends that the reason for the fall was the 
service-connected left leg disabilities, not the drinking.

The veteran's death certificate indicates that the veteran's 
death at age 56 was due to "complications of blunt force 
head trauma" with a significant condition of "acute and 
chronic ethanol abuse" contributing to the cause of death.  
See Certificate of Death, State of Delaware, dated December 
27, 2005.  The Certificate of Death was signed by A.S.P., 
M.D.  There is no mention of a leg disability contributing to 
the veteran's fall and subsequent death.  The Board views 
this as significant medical evidence against the claim.  
Indeed, the death certificate is the only competent medical 
opinion that opines a cause of the veteran's death.  

No one will ever know to a certainty what caused the veteran 
to fall.  It is possible that the fall was caused by the 
service-connected leg disabilities as the appellant contends.  
However, by statute the Board must determine whether it was 
"as likely as not" that the leg, rather than the ingestion 
of alcohol, caused the fall.  After having considered the 
evidence of record, the Board finds that the more likely 
cause of the veteran's death was his high level of blood 
alcohol on the day of the fall.  
In other words, the evidence as to this non service-connected 
reason being the cause of the fall preponderates.

The Board bases its conclusion on the contemporaneous medical 
evidence, which unquestionably implicates alcohol, with the 
leg disability not being mentioned.  The December 2005 
emergency room treatment record indicates that the veteran's 
blood alcohol level at admission was .36.  In addition to the 
provisions of VA Manual M21-2, discussed above, which state 
that a blood alcohol level of .10 is evidence of 
intoxication, the Board takes judicial notice that in 
Delaware, any driver with a blood alcohol concentration above 
.08 is considered "per se intoxicated".  The veteran's 
blood alcohol content of .36 is nearly five times the legal 
limit of .08. Critically, inebriation is listed as a 
contributing cause of death on the veteran's death 
certificate signed by a medical doctor.

There is evidence in the appellant's favor, to include 
evidence of past falls caused by the left knee giving way.   
In particular, in September 2003 the veteran fractured his 
left heel when his left knee gave way, causing him to fall 
down a flight of stairs.  See September 8, 2003, VA 
outpatient report.  Service connection was granted for the 
left heel fracture secondary to the service-connected left 
knee disability in a May 2004 VA rating decision.

The appellant herself, although reporting the veteran's 
problems with alcohol,  contends that the veteran was never 
"fall down drunk" and that he was capable of traversing 
stairs when drunk.  See the August 2007 hearing transcript, 
pages 12, 13 and 14.  

Although the Board is faced with a difficult decision, it 
finds that the greater weight of the evidence on record 
indicates that inebriation was the cause of the veteran's 
death.  In so doing, the Board places great weight on the 
contemporaneous, objective medical evidence, in the form of 
the emergency room report and the Certificate of Death, both 
of which implicate alcohol and do not mention the veteran's 
service-connected disabilities.

In sum, it appears, as indicated by the veteran's death 
certificate, that the veteran's inebriation caused him to 
fall and sustain fatal head injuries.  It is only speculation 
to state that the veteran's left leg injuries caused him to 
fall to his death, as there were no witnesses to the fall and 
there are no competent medical opinions stating that his left 
leg injuries caused him to do so.  Rather, the evidence 
points to alcohol ingestion as being the cause of the fall.      

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The benefit sought on 
appeal is accordingly denied.

In so concluding, the Board in no way intends to minimize the 
veteran's sacrifices during the Vietnam War, or the 
appellant's sincerity in pursuing her claim.  However, the 
Board is obligated to decide cases based on the evidence 
before it. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


